DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 08/06/2020 has been entered.  Claims 1-10 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “high molecular weight polytetrafluoroethylene” and “low molecular weight fluorine-containing compound” in claims 1-2, 4-6, and 9 are relative terms which renders the claim indefinite. The terms “high molecular weight polytetrafluoroethylene” and “low molecular weight fluorine-containing compound” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would 
Regarding claims 2-4, the instant claims recite the non-ionizing radiation is ultraviolet light.  However, the prior art reference, Coates (US 2003/0199639 A1) discloses ultraviolet radiation as ionizing radiation [0095].  It is unknown what conditions other than an absence of ionizing gas would cause the conditions be non-ionizing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Coates (US 2003/0199639 A1).
Regarding claims 1 and 7, Coates discloses at a process for producing a fluoropolymer by using a high energy source to modify the molecular weight of the fluoropolymer particles [0002].  Coates discloses fluoropolymer particles, including polytetrafluoroethylene (PTFE, high molecular weight) are dispersed in a liquid medium together with a macromolecule, and thereafter subjected to high energy treatment, such as ionizing radiation in which not only surface treats the fluoropolymer powders but also simultaneously induces chain scission within the fluoropolymer, thereby reducing the molecular weight of the fluoropolymer [0032, 0096].  When a liquid dispersion of PTFE (high molecular weight), not including macromolecules, is subjected to high energy treatment (high energy ion), chain scission is induced within the fluoropolymer, thereby reducing the molecular weight of the fluoropolymer to form a fluoropolymer dispersion, which may be dried to form a fluoropolymer micropowder [0097].  In another embodiment, the fluoropolymer powder can be repeatedly passed through the plasma a 
	However, Coates does not disclose the low molecular weight PTFE has a melt viscosity at 380°C in the range of 1.0x102 to 7.0x105 Pa·s.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  According to the original specification, by the irradiation with ionizing radiation, the PTFE contained in the composition containing PTFE is decreased in molecular weight and becomes the low molecular weight PTFE [0041].  Therefore, the claimed effects and physical properties, i.e. the low molecular weight PTFE has a melt viscosity at 380°C in the range of 1.0x102 to 7.0x105 Pa·s would expectedly be achieved by a composition with all the claimed ingredients, claimed amounts, and substantially similar process of making.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the 
Regarding claims 2-4, Coates discloses ultraviolet radiation as ionizing radiation [0095].  However, in instant claims 3-4, ultraviolet light is non-ionizing radiation. It is unknown what conditions other than an absence of ionizing gas would the conditions be non-ionizing.
	Regarding claim 8, it would be expected that low molecular weight fluorine-containing compound is an acid having a fluorine-containing carbon chain having 6 to 14 carbon atoms or a derivative thereof, since similar irradiation is used under similar conditions.  According to the original specification, by the irradiation with ionizing radiation, PFC such as PFOA or its salt can be produced [0041]. The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making.
Regarding claims 9-10, Coates does not explicitly disclose a content of the low molecular weight fluorine-containing compound in the composition containing low molecular weight polytetrafluoroethylene obtained in the step (II) is 50 mass ppb or less based on the low molecular weight polytetrafluoroethylene or wherein the low molecular weight fluorine-containing compound in the composition containing low molecular weight polytetrafluoroethylene obtained in the step (II) contains perfluorooctanoic acid and a salt thereof; and a content of the perfluorooctanoic acid and a salt thereof is less than 25 mass ppb based on the low molecular weight polytetrafluoroethylene. The Office realizes that all of the .

Claims 1, 5-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (JP 04091134 A, See machine translation for citation).
Regarding claims 1 and 5-6, Kato discloses a method for pulverizing a polymer by irradiating a polymer wherein the polymer includes polytetrafluoroethylene (Abstract).  Ionizing radiation is used to during the pulverizing step [0001].  The ionizing radiation includes  rays,   rays, or electron ray radiation which produces a low molecular weight PTFE from high molecular weight PTFE [0001].  Kato discloses the irradiation is regulated when keeping the oxygen concentration constant  (Abstract, [0001]).  It would be expected that a low molecular weight fluorine-containing compound contained in the composition would be decomposed in the composition containing the low molecular weight PTFE.  According to the original specification, irradiation can decompose PFC [0060].         
However, Kato does not disclose the low molecular weight PTFE has a melt viscosity at 380°C in the range of 1.0x102 to 7.0x105 Pa·s.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  According to the original specification, by the irradiation with ionizing radiation, the PTFE contained in the composition containing PTFE is decreased in molecular weight and becomes the low molecular weight PTFE [0041].  Therefore, the claimed effects and physical properties, i.e. the low molecular weight PTFE has a melt viscosity at 380°C in the range of 1.0x102 to 7.0x105 Pa·s would expectedly be achieved by a composition with all the claimed ingredients, claimed amounts, and substantially similar process of making.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making.
Regarding claim 8, it would be expected that low molecular weight fluorine-containing compound is an acid having a fluorine-containing carbon chain having 6 to 14 carbon atoms or a 
Regarding claims 9-10, Kato does not explicitly disclose a content of the low molecular weight fluorine-containing compound in the composition containing low molecular weight polytetrafluoroethylene obtained in the step (II) is 50 mass ppb or less based on the low molecular weight polytetrafluoroethylene or wherein the low molecular weight fluorine-containing compound in the composition containing low molecular weight polytetrafluoroethylene obtained in the step (II) contains perfluorooctanoic acid and a salt thereof; and a content of the perfluorooctanoic acid and a salt thereof is less than 25 mass ppb based on the low molecular weight polytetrafluoroethylene. The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  According to the original specification, irradiation can decompose PFC [0060].  Therefore, the claimed effects and physical properties, i.e. a content of the low molecular weight fluorine-containing compound in the composition containing low molecular weight polytetrafluoroethylene obtained in the step (II) is 50 mass ppb or less based on the low molecular weight polytetrafluoroethylene or wherein the low molecular weight fluorine-

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoshida (WO 2018/026012 A1, English equivalent US 2019/0023856 A1) teaches a production method for producing low molecular weight polytetrafluoroethylene enabling easy removal of most of C8-C14 perfluorocarboxylic acids and salts thereof.
Li (CN 106317429 A) teaches a method for mixing to prepare PTFE fine powder functional material.
Hori (US 2004/0084296 A1) teaches a method of decomposing a fluorine-containing organic material.
Lehmann (US 8,030,367 B2) teaches radically coupled PTFE polymer powders.
Derbyshire (US 4,220,511) teaches treatment of sintered polytetrafluoroethylene with irradiation.

Tabata (US 5,444,103) teaches modified PTFE produced by irradiation.
Zhang, “Temperature effect on photolysis decomposing of perfluorooctanoic acid”, Journal of Environmental Sciences, 2016, 42, 126-133.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767